     Case 2:20-cv-01111-APG-VCF Document 35 Filed 04/22/21 Page 1 of 2




 1   Burke Huber
     Nevada State Bar No. 10902
 2   RICHARD HARRIS LAW FIRM
     801 South 4th Street
 3   Las Vegas, Nevada 89101
     Tel: (702) 444-4444
 4   Email: burke@richarcharrislaw.com
     Attorneys for Plaintiff
 5
 6                                 UNITED STATES DISTRICT COURT

 7                                         DISTRICT OF NEVADA

 8    RHIA MAYWEATHER, an individual;
      JESSIE WALLER, an individual; ASHLEY
 9    LEE, an individual; JESSICA BLAIR, an                Case No. 2:20-cv-01111-APG-VCF
      individual,
10
11                    Plaintiff,
      vs.                                                  STIPULATION TO EXTEND
12                                                         DEADLINE FOR PLAINTIFF TO FILE
     CVSM, LLC DBA CENTERFOLDS                             AMENDED COMPLAINT
13   CABARET; a Nevada Limited Liability
     Company; STEVE PAIK, an individual;                   (SECOND REQUEST)
14   SHAUN MCDIVITT, an individual, and
     DOES 1-20, inclusive; ROE
15   CORPORATIONS 1-20, inclusive,
16                   Defendants.
17
18          IT IS HEREBY STIPULATED by and between Plaintiffs through their counsel, Burke

19   Huber, at the Richard Harris Law Firm, and Defendants, through their counsel of record, Kevin

20   M. Johnson, Esq., at the law firm Cohen, Johnson, Parker, Edwards, that Plaintiff shall have an

21   extension to file a second amended complaint [ECF No. 30]. Plaintiffs shall have up to and

22   including April 21, 2021 to file a second amended complaint.

23               This Stipulation is submitted and based upon the following:

24          1.        On March 23, 2021, the Court granted part of Defendant’s motion to dismiss.

25          2.        Plaintiffs were granted 14 days leave to file a second amended complaint.

26          3.        Plaintiffs’ counsel is in need of one additional day of extension.

27          4.        Mr. Huber reached out to Mr. Johnson who courteously agreed to agree to allow

28   him an additional day.
     Case 2:20-cv-01111-APG-VCF Document 35 Filed 04/22/21 Page 2 of 2




 1          5.     This is the second request for an extension of time for Plaintiffs to file a second

 2   amended complaint.

 3          6.     This request is made in good faith and not for the purpose of delay.

 4          7.     Nothing in this Stipulation, nor the fact of entering to the same, shall be construed

 5   as waiving any claim and/or defense held by any party.

 6   Dated this 20th day of April, 2021.
 7
      RICHARD HARRIS LAW FIRM                            COHEN JOHNSON PARKER EDWARDS
 8
      /s/ Burke Huber                                    /s/ Kevin Johnson
 9    Richard Harris, Bar No. 505                         H. STAN JOHNSON, ESQ.
      Benjamin Cloward, Bar No. 11087                    Nevada Bar No.: 265
10    Burke Huber, Bar No. 10902                         sjohnson@cohenjohnson.com
      801 S. Fourth Street                               KEVIN M. JOHNSON, ESQ.
11    Las Vegas, Nevada 89101                            Nevada Bar No.: 14551
      Attorney for Plaintiff                             kjohnson@cohenjohnson.com
12                                                       375 E. Warm Springs Road, Ste. 104
                                                         Las Vegas, Nevada 89119
13                                                       Attorneys for Defendants
14
15
                                                 ORDER
16
17                                               IT IS SO ORDERED:

18
19
20
                                                 United States Magistrate Judge
21
22                                                        4-22-2021
                                                 Dated: _________________________
23
24
25
26
27
28

                                                     2
